DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered. Claims 1, 2, 4-12, and 14-22 are currently pending where claims 18-22 are newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 15, 16, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6290528 (Moore hereinafter) in view of US 8801400 (Thibodeaux hereinafter).
Regarding claim 1, Moore teaches an electric connection terminal for a sealed compressor that discloses a compressor assembly (Figure 1, Compressor 20); a terminal guard attached to the compressor assembly (Terminal guard 36 in Figure 3), the terminal guard having an opening on a side of the terminal guard facing away from the compressor assembly (Open top covered by 38/40); and a terminal cover attached to the terminal guard and covering the opening (Cover comprising 38/40), the compressor assembly comprising a body (Body 22); and a terminal guard mounting seat attached to an outer surface of the body (Terminal guard mounting seat 32), the terminal guard mounting seat being configured for the terminal guard to be attachable thereto (Evident from Figure 1), the terminal guard mounting seat having a first end portion attached to the outer surface (Side of 32 attached to 22) and a second end portion spaced away from the outer surface (Side of 32 opposite the disclosed first side), and a distance between the second end portion and the outer surface being shorter than a distance between the opening and the outer surface (The length of 32 is less than the height of 36 as seen in Figure 3).
Moore is silent with respect to the terminal guard including at least one cover securing member configured to secure the terminal cover to the terminal guard, the at least one cover securing member being attached to the terminal guard in a position offset from the opening.
However, Thibodeaux teaches an electrical component cover (Figures 1 and 2A) that discloses a terminal guard including at least one cover securing member configured to secure the terminal cover to the terminal guard (Equivalent terminal guard 48 with wings for 200 as seen in Figure 2A), the at least one cover securing member being attached to the terminal guard in a position offset from the opening (Evident from Figures 2A).

Regarding claim 5, Moore’s modified teachings are described above in claim 1 where Moore further discloses that the terminal guard is erectly provided around a terminal that projects from the outer surface (Evident from Figure 3 with terminal 30).
Regarding claim 6, Moore’s modified teachings are described above in claim 5 where Moore further discloses that the terminal guard is attached to the terminal guard mounting seat by securing members or welding (Bolts shown by Moore in Figure 3).
Regarding claim 7, Moore’s modified teachings are described above in claim 5 where Moore further discloses that the terminal guard mounting seat has a tubular portion that includes the first end portion and the second end portion (Figures 2 and 3 show tubular bodies for 32).
Regarding claim 8, Moore’s modified teachings are described above in claim 5 where Moore further discloses that the terminal guard mounting seat has a columnar portion that includes the first end portion and the second end portion (Figures 2 and 3 of Moore).
Regarding claim 9, Moore’s modified teachings are described above in claim 8 where Moore further discloses that the terminal guard mounting seat has at least two columnar portions disposed in positions that sandwich the terminal (Figures 2 and 3 of Moore).
Regarding claim 15
Regarding claim 16, Moore’s modified teachings are described above in claim 6 where Moore further discloses that the terminal guard mounting seat has a columnar portion that includes the first end portion and the second end portion (Moore Figures 2 and 3).
Regarding claim 18, Moore’s modified teachings are described above in claim 1 where the combination of Moore and Thibodeaux would further disclose that at least one cover securing member is attached to an outer periphery of the terminal guard (Thibodeaux shows the cover securing members will be on the outer periphery of the terminal guard in Moore).
Regarding claim 19, Moore’s modified teachings are described above in claim 18 where the combination of Moore and Thibodeaux would further disclose at least one cover securing member is positioned farther from the outer surface of the body than the second end portion of the terminal guard mounting seat is (Evident from the combination of Moore and Thibodeaux).
Regarding claim 21, Moore’s modified teachings are described above in claim 18 where the combination of Moore and Thibodeaux would further disclose at least one cover securing member includes a plurality of cover securing members (Thibodeaux Figure 2A).
Regarding claim 22, Moore’s modified teachings are described above in claim 18 where the combination of Moore and Thibodeaux would further disclose at least one cover securing member projects outward from the outer periphery of the terminal guard (Thibodeaux Figure 2A).
Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6290528 (Moore) in view of US 8801400 (Thibodeaux) and further in view of US 2003/0194567 (Cooper hereinafter).
Regarding claim 2, Moore’s modified teachings are described above in claim 1 but are silent with respect to metal spraying being administered to at least part of the outer surface of the body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Moore with the metal anti-corrosive coating of Cooper to reduce corrosion on the compressor per ¶ 2 of Cooper.
Regarding claim 11, Moore’s teaches a method of assembly a compressor assembly that discloses the compressor of claim 5 where Moore further discloses the compressor having the terminal guard erectly provided around a terminal that projects from the outer surface of the body (Evident from Figures 2 and 3 of Moore); attaching the terminal guard mounting seat to the outer surface (Evident from Figures 2 and 3).
However, Cooper teaches coating a compressor with a corrosive resistant material that discloses administering metal spraying to at least part of the outer surface after attaching the terminal guard mounting seat (¶ 14-15 with Figure 1). The resultant combination would be such that the final assembly step includes attaching the terminal guard to the terminal guard mounting seat after administering metal spraying. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Moore with the metal anti-corrosive coating of Cooper to reduce corrosion on the compressor per ¶ 2 of Cooper.
Regarding claim 12, Moore’s modified teachings are described above in claim 11 where the combination of Moore and Cooper further discloses administering metal spraying to the terminal guard before attaching the terminal guard mounting seat (Cooper shows that the terminal cover is open whilst the spray is applied and therefore the terminal guard would be sprayed separately before being attached to the terminal guard seat), the attaching of the .
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6290528 (Moore) in view of US 8801400 (Thibodeaux) and further in view of US 6851962 (McCormack hereinafter).
Regarding claim 4, Moore’s modified teachings are described in claim 1 but are silent with respect to the terminal guard being constructed from stainless steel.
However, McCormack teaches a hermetic compressor that discloses using stainless steel to form a terminal (Terminal 20 per Column 5 Lines 53-56). The resultant combination would be such that stainless steel would be used to form the terminal guard. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use stainless steel on the terminal guard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Moore’s modified teachings are described above in claim 4 where Moore further discloses that the terminal guard is erectly provided around a terminal that projects from the outer surface (Evident from Moore Figure 3 with terminal 30).
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6290528 (Moore) in view of US 8801400 (Thibodeaux) and further in view of US 9480177 (Trudeau
Regarding claim 10, Moore’s modified teachings are described above in claim 5 but are silent with respect to the first end portion of the terminal guard mounting seat has a bowl-shaped portion, a bottom portion of the bowl-shaped portion is attached to the outer surface, 
However, Trudeau teaches a compressor terminal mounting set-up that discloses a terminal guard mounting seat with a first end and second end (Figure 12, part 36 with the first end being the end relatively opposing 16, and a second send being the side closest to 16 at the pointed part of 36) such that the first end portion of the terminal guard mounting seat has a bowl-shaped portion (First end includes the bowl shaped bend of 36), a bottom portion of the bowl-shaped portion is attached to the outer surface (A small portion of the bend appears to contact 16), and the second end portion is disposed on an opposite side of the bottom portion as the outer surface and has the terminal guard attached thereto (The pointed portion of 36 is on the opposite side of the outer surface as see in Figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/replace the terminal guard mounting system of Moore with the design of Trudeau to minimize the number of components needed to attached the terminal cover to the compressor by not needing bolts. 
Regarding claim 17, Moore’s modified teachings are described above in claim 6 but are silent with respect to the first end portion of the terminal guard mounting seat has a bowl-shaped portion, a bottom portion of the bowl-shaped portion is attached to the outer surface, and the second end portion is disposed on an opposite side of the bottom portion as the outer surface and has the terminal guard attached thereto.
However, Trudeau teaches a compressor terminal mounting set-up that discloses a terminal guard mounting seat with a first end and second end (Figure 12, part 36 with the first end being the end relatively opposing 16, and a second send being the side closest to 16 at the pointed part of 36) such that the first end portion of the terminal guard mounting seat has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/replace the terminal guard mounting system of Moore with the design of Trudeau to minimize the number of components needed to attached the terminal cover to the compressor by not needing bolts.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 6290528 (Moore) in view of US 8801400 (Thibodeaux) and further in view of US 2002/0163785 (Brechbill hereinafter).
Regarding claim 20, Moore’s modified teachings are described above in claim 19 but are silent with respect to at least one cover securing member is positioned closer to the outer surface of the body than an edge of the outer periphery located at the side of the terminal guard facing away from the compressor assembly is.
However, Brechbill teaches an electrical conduit cover that discloses the use of an equivalent cover securing member (Figures 1-3 with bodies 30/66 on 32 with the radially extending flanges used to secure the bodies via screws 74). The resultant combination would be such that the cover securing members would be relocated such that the at least one cover securing member is positioned closer to the outer surface of the body than an edge of the outer periphery located at the side of the terminal guard facing away from the compressor assembly is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the cover securing members of Moore In re Japikse 86 USPQ 70. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-12, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7935888 details a protective cover for an electrical unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746